


Exhibit 10.12


ROSETTA STONE INC.
2009 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


Rosetta Stone Inc., a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its Class B Common Stock, $.00005 par value, (the
“Stock”) to the recipient named below. The terms and conditions of the award are
set forth in the Restricted Stock Unit Award Agreement and in the Rosetta Stone
Inc. 2009 Omnibus Incentive Plan (the “Plan”).
Grant Date:
Name of Recipient:         
Recipient’s Identification Number:


Number of Units of Restricted Stock Granted:
Recipient understands and agrees that this Restricted Stock Unit Award is
granted subject to and in accordance with the terms of the Rosetta Stone, Inc.
_______________ (the "Plan"). Recipient further agrees to be bound by the terms
of the Plan and the terms of the Restricted Stock Unit Award as set forth in
this agreement and any Addenda to such Agreement. A copy of the Plan is
available upon request made to the Human Resources Department.
Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Agreement.


ROSETTA STONE INC.


____________________________
President and CEO








ROSETTA STONE INC.
2009 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (this “Agreement”) and the Cover
Sheet to which this Agreement is attached (the “Cover Sheet”) are entered into
between Rosetta Stone Inc., a Delaware corporation (the “Company”), and Director
(as that term is defined in the Covered Sheet), effective as of the Grant Date
set forth on the Cover Sheet (the “Grant Date”), pursuant to the Rosetta Stone
Inc. 2009 Omnibus Incentive Plan (the “Plan”), a copy of which previously has
been made available to Director and the terms and provisions of which are
incorporated by reference herein.
Whereas, the Company desires to grant to Director the Restricted Stock Units,
subject to the terms and conditions of this Agreement; and




--------------------------------------------------------------------------------




Whereas, Director desires to have the opportunity to hold the Restricted Stock
Units subject to the terms and conditions of this Agreement;
Now, Therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
1.
Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated:



(a)“Common Stock” shall mean the common stock of the Company, $.00005 par value
per share (or such other par value as may be designated by act of the Company’s
shareholders).


(b)“Restricted Stock Unit” shall mean a Restricted Stock Unit issued under the
Plan that is subject to the Forfeiture Restrictions and the Transfer
Restrictions set forth in Section 5.


(c)“Separation from Service” has the meaning set forth in the Plan.


(d)“Forfeiture Restrictions” shall mean the prohibitions and restrictions set
forth herein with respect to the sale or other disposition of the Restricted
Stock Units issued to Director hereunder and the obligation to forfeit and
surrender such Restricted Stock Units to the Company under the Plan.


Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.
2.Grant of Restricted Stock Units. Effective as of the Grant Date, the Company
hereby grants to Director the number of Restricted Stock Units set forth on the
Cover Sheet. In accepting the award of Restricted Stock Units granted under this
Agreement Director accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. On the date of Director’s Separation
from Service with the Company, the Company shall issue to Director one share of
the Common Stock in exchange for each Restricted Stock Unit granted under this
Agreement (including any additional Restricted Stock Units described in Section
4) that has not been forfeited under the Plan and thereafter Director shall have
no further rights with respect to such Restricted Stock Unit. The Company shall
cause to be delivered to Director in electronic book entry form any shares of
the Common Stock that are to be issued under the terms of this Agreement in
exchange for Restricted Stock Units awarded hereby, and such shares of the
Common Stock shall be transferable by Director as provided herein (except to the
extent that any proposed transfer would, in the opinion of counsel satisfactory
to the Company, constitute a violation of applicable securities law).


3.Restricted Stock Units Do Not Award Any Rights Of A Shareholder. Director
shall not have the voting rights or any of the other rights, powers or
privileges of a holder of the Common Stock with respect to the Restricted Stock
Units that are awarded hereby. Only after a share of the Common Stock is issued
in exchange for a Restricted Stock Unit will Director have all of the rights of
a shareholder with respect to such share of Common Stock issued in exchange for
a Restricted Stock Unit.


4.Dividend Equivalent Payments.


(a)Cash Dividends. If during the period Director holds any Restricted Stock
Units granted under this Agreement the Company pays a dividend in cash with
respect to the outstanding shares of the Common Stock, then the Company will
increase the Restricted Stock Units awarded hereby that have not then been




--------------------------------------------------------------------------------




forfeited to the Company or exchanged by the Company for shares of the Common
Stock by an amount equal to
(a) multiplied by (b) divided by (c)
where (a) is the Restricted Stock Units awarded hereby that have not been
forfeited to the Company or exchanged by the Company for shares of the Common
Stock, (b) the amount of the dividend paid by the Company in cash with respect
an outstanding share of the Common Stock and (c) is the Fair Market Value of the
Common Stock on the date such dividend is paid to holders of the Common Stock (a
“Cash Dividend Restricted Stock Unit”). Each Cash Dividend Restricted Stock Unit
will be subject to the same restrictions, limitations and conditions applicable
to the Restricted Stock Units for which such Cash Dividend Restricted Stock Unit
was awarded and will be exchanged for shares of the Common Stock at the same
time and on the same basis as such Restricted Stock Units.
(b)Stock Dividends. If during the period Director holds any Restricted Stock
Units granted under this Agreement the Company pays a dividend in shares of the
Common Stock with respect to the outstanding shares of the Common Stock, then
the Company will increase the Restricted Stock Units awarded hereby that have
not then been forfeited to or exchanged by the Company for shares of the Common
Stock by an amount equal to the product of (a) the Restricted Stock Units
awarded hereby that have not been forfeited to the Company or exchanged by the
Company for shares of the Common Stock and (b) the number of shares of the
Common Stock paid by the Company per share of the Common Stock (collectively,
the “Stock Dividend Restricted Stock Units”). Each Stock Dividend Restricted
Stock Unit will be subject to same Forfeiture Restrictions and other
restrictions, limitations and conditions applicable to the Restricted Stock
Units for which such Stock Dividend Restricted Stock Unit was awarded and will
be exchanged for shares of the Common Stock at the same time and on the same
basis as such Restricted Stock Units.


5.Transfer Restrictions. The Restricted Stock Units granted hereby may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of (other than by will or the applicable laws of descent
and distribution) except that the Director may transfer the Restricted Stock
Units to _____________________. No further transfer of the Restricted Stock
Units shall be allowed without the written consent of the Company. Any such
attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby. Further, any shares of the Common Stock
issued to Director in exchange for Restricted Stock Units awarded hereby may not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable securities laws. Director also agrees that the Company may
(a) refuse to cause the transfer of any such shares of the Common Stock to be
registered on the applicable stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (b) give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares of the Common Stock. The shares of Common Stock that may be
issued under the Plan are registered with the Securities and Exchange Commission
under a Registration Statement on Form S-8. A Prospectus describing the Plan and
the shares of Common Stock is available from the Company.


6.Vesting. The Restricted Stock Units that are granted hereby shall be fully
vested on the Grant Date and shall not be subject to any Forfeiture
Restrictions.


7.Capital Adjustments and Reorganizations. The existence of the Restricted Stock
Units shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity




--------------------------------------------------------------------------------




securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.


8.Nontransferability. The Agreement is not transferable by Director otherwise
than by will or by the laws of descent and distribution.


9.Not a Service Agreement. This Agreement is not a service agreement, and no
provision of this Agreement shall be construed or interpreted to create a
service relationship between Director and the Board, the Company, its
subsidiaries or any of its Affiliates or guarantee the right to remain a member
of the Board for any specified term.


10.Legend. Director consents to the placing of a notation containing an
appropriate legend restricting resale or other transfer of any electronic book
entry form of shares of Common Stock issued under the Agreement except in
accordance with applicable law and all applicable rules thereunder.


11.Notices. Any notice, instruction, authorization, request, demand or other
communications required hereunder shall be in writing, and shall be delivered
either by personal delivery, by telegram, telex, telecopy or similar facsimile
means, by certified or registered mail, return receipt requested, or by courier
or delivery service, addressed to the Company at the Company’s principal
business office address to the attention of the Company’s General Counsel and to
Director at Director’s residential address as it appears on the books and
records of the Company, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth. Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.


12.Amendment and Waiver. Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and Director. Only a written instrument executed and delivered by the
party waiving compliance hereof shall waive any of the terms or conditions of
this Agreement. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized officer of the Company. The failure
of any party at any time or times to require performance of any provisions
hereof shall in no manner effect the right to enforce the same. No waiver by any
party of any term or condition, or the breach of any term or condition contained
in this Agreement, in one or more instances, shall be construed as a continuing
waiver of any such condition or breach, a waiver of any other condition, or the
breach of any other term or condition.


13.Dispute Resolution. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee.


14.Governing Law and Severability. The validity, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.


15.Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Restricted Stock Units granted hereby
and any shares of the Common Stock issued




--------------------------------------------------------------------------------




hereunder, this Agreement shall bind, be enforceable by and inure to the benefit
of the Company and its successors and assigns, and to Director, Director’s
permitted assigns, executors, administrators, agents, legal and personal
representatives.


16.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.




